DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 5, and cancellation of claims 2 and 4 are acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites an “open porosity,” it is unclear if this refers to the number of pores in the layer as a whole or if an open porosity is referring to individual “openings” of a pore as the specification defines “no openings” as no through holes (see specification paragraph 0014). It is unclear if the “open porosity” is defining the features of the openings i.e., open 20% or a porosity of the entire first layer.
	For sake of further examination “open porosity” will be viewed as either how open an individual pore is or a porosity of the first layer.
	Claims 3 and 5-12 are rejected as being dependent upon indefinite claim 1.	
	Claim 5 recites “the first continuous layer” it is unclear if this is referring the second layer which comprises a continuous layer or another continuous layer thus “the first continuous layer” lacks antecedent basis.
	For sake of further examination “the first continuous layer” will be viewed as referring the continuous layer of the second layer or another layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick et al. (US 2004/0116018) and further in view of Murphy et al. (US 2006/0154546).
	Regarding claims 1 and 3, Fenwick discloses a method of making fibers, nonwoven fabrics, porous films, and foams (i.e., these exhibit a random network of strands and connective regions) which include skin treatment additives (0001) and used in a multilayer laminate (0025).  A laminate necessarily having first and second opposed major surfaces. The skin treatment additive including alkyl dimethicone (0034), which is an exemplary release agent (claim 3). Fenwick further discloses the surface of the films, foam, or fabrics including an external skin treatment layer (second layer) formed on the entire exterior surface (0050 and 0054; i.e., is a continuous layer).
	Fenwick does not teach the first layer having an open porosity of at least 20 percent.
	Murphy, in the analogous field of multilayer tapes (0002), discloses a porous backing substrate having an open porosity of at least 20% (0013).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the nonwoven fabric, porous film, or foam of Fenwick, to have an open porosity of at least 20%, as taught by Murphy, to produce a breathable article having high vapor permeability (0075).
	Regarding claim 5, Fenwick discloses the external skin treatment layer formed on the exterior surface (0050) thus would be viewed as a skin layer as claimed.
	Regarding claim 7, given Fenwick teaches a multilayer laminate including the nonwoven fabric, porous film, or foam (0029) at least one major surface will exhibit a random network of strands and connective regions as claimed.
	Regarding claims 11 and 12, Fenwick discloses the laminate being used in articles such as bandages and personal care products (0012 and 0020) thus teaching a tape or graphic article comprising the film.

Claims 1, 3-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinning et al. (US 2004/0126576) in view of Murphy et al. (US 2006/0154546).
	Regarding claim 1, Kinning discloses a release article (30; instant first layer) comprising a first release agent (32) and substrate (34). Suitable substrates include a nonwoven fabric (i.e., exhibiting a random network of strands and connective regions). In an embodiment Kinning teaches the film further including a second layer which is a continuous layer e.g., tie layer 35a (Fig. 2a), second release layer 56 (Fig. 3), or adhesive layer 76 (Fig. 4). The multilayer film having first and second opposed major surfaces (Fig. 2a, 3, or 4).
	Kinning does not teach the release article having an open porosity of at least 20 percent.
	Murphy, in the analogous field of multilayer tapes (0002), discloses a porous backing substrate having an open porosity of at least 20% (0013).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the article of Kinning to have an open porosity of at least 20%, as taught by Murphy, to produce a breathable article having high vapor permeability (0075).
	Regarding claim 3, Kinning discloses the release material being polyvinyl octadecyl carbamate (0009).
	Regarding claim 5, as least second release layer (56) and adhesive layer (76) are viewed as skin layers as they are formed on an exterior surface of the substrate layer.
	Regarding claim 6, Kinning discloses wherein the second major surface of the film comprises a pressure sensitive adhesive layer (76) (Fig. 4, 0035).
	Regarding claim 7, at least in Fig. 2 and 2a, the bottom surface (which may be viewed as either a first or second major surface) of the film will exhibit a random network of strands and connective regions given the substrate may be a nonwoven fabric.
	Regarding claims 11 and 12, Kinning teaches the film being used in tapes such as packaging tapes or duct tapes (0026), tapes are also examples of graphic articles.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fenwick or Kinning in view of Murphy as applied to claim 1 above, and further in view of Henke et al. (US 2014/0041786).
	Regarding claim 8, modified Fenwick or Kinning disclose the limitations of claim 1 as discussed above. Any film has a machine and cross-machine direction, however neither Fenwick nor Kinning disclose the film being elastic in the cross-machine direction.
	Henke, in the analogous field a multilayer films (0001), discloses a method of making an extensible laminate (0008). In particular, Henke teaches the film being stretched in the CD direction to impart extensibility to the film in the cross-machine direction (0054).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the laminates of modified Fenwick or Kinning to be stretched in the CD direction to impart extensibility in the cross-machine direction, as taught by Henke, as a CD elastic film is less subject to premature stretching, improves process handling, and reduces film and laminate waste (0028).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinning in view of Murphy as applied to claim 1 above, and further in view of Markovitz et al. (US 2006/0029810).
	Regarding claims 9 and 10, modified Kinning discloses the limitations of claim 1 as discussed above. Kinning does not disclose the laminate including a liner, and which has a major surface exhibiting a random network of strands and connective regions.
	Markovitz, in the analogous field of multilayer tapes (0002), discloses an adhesive film including a non-woven (random network of strands and connective regions) release liner (31) (0022).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the laminate of Kinning to include a nonwoven liner, as taught by Markovitz, to manufacture a tape without blocking (0022).

Response to Arguments
Applicant’s amendments filed 02/22/2022 have been entered. Due to the cancellation of claim 2 the rejection Under 35 U.S.C. 112(b) of claim 2 has been withdrawn. However, as the same limitation has been brought into claim 1 a rejection under 35 U.S.C. 112(b) over claims 1, 3, and 5-12 has been made.

Due to the amendments the rejection of the claims over Fenwick (US 2004/0116018) or Kinning (US 2004/0126576) under 35 U.S.C 102 has been withdrawn. Applicant has not provided any arguments over the combination of either Fenwick or Kinning in view of Murphy (US 2006/0154546) thus the rejection of the claims under 35 U.S.C. 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781